Citation Nr: 0502904	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from July 28, 1998 to 
September 23, 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for migraine 
headaches and granted service connection for post-traumatic 
headaches.

Because the veteran has essentially disagreed with the 
initial rating assigned, the Board has recharacterized the 
issue as listed on the title page.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

In a June 2002 statement the veteran indicated she was 
'writing an appeal' on the issue of post-traumatic headaches. 
She was informed that this statement was accepted by the RO 
as a notice of disagreement only on the issue of post-
traumatic headaches. The Board has therefore concluded that 
the veteran is not currently seeking appellate review with 
respect to the issue of service connection for migraine 
headaches.

In a May 2003 statement, the veteran requested a hearing 
before a hearing officer at the RO, in lieu of her prior 
request for a hearing before a member of the Board. In 
September 2003, she opted for an informal conference with a 
Decision Review Officer (DRO) in lieu of the scheduled 
personal hearing.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the claim have been 
accomplished.

2.  The service-connected post-traumatic headaches are 
manifested by subjective complaints of headaches; no 
neurological disability is shown.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for post-traumatic headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 4.124a. Diagnostic Codes 8045, 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased initial rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, April 2003 statement of the case, 
and supplements thereto, and in a May 2002 VCAA letter, the 
RO notified the veteran of the evidence and information 
necessary to substantiate her claim, the specific information 
required from her to enable the RO to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and the evidence that she should 
submit if she did not desire VA to obtain the evidence on her 
behalf.  Although VA has not specifically requested her to 
submit any pertinent evidence in her possession, it has 
informed her of the evidence that would be pertinent and 
requested her to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence.  The Board is satisfied that the veteran was 
on notice of the fact that she should submit any pertinent 
evidence in her possession.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA and 
readjudicated the veteran's claim in November 2002.  

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained.  In addition, the veteran has 
been afforded appropriate VA contract examinations.  Neither 
the veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Factual Background

The service medical records reflect headaches after a fall in 
service in August 1998. By a February 2002 rating decision, 
the RO granted service connection for post-traumatic 
headaches, evaluated at 10 percent under diagnostic code 
8045, effective from February 25, 2000. Service connection 
for migraine headaches was denied.

The veteran underwent VA contract examination in May 2000. 
She reported recurrent migraine headaches since August 1998 
following an injury from falling down stairs in service. She 
indicated being limited in her daily activities due to 
headaches associated with blurring of vision, and recent 
worsening with bright lights, and noise. Symptoms were 
nausea, vomiting, lightheadedness, and weakness. Neurological 
examination revealed cranial nerves II through XII were 
normal. Diagnoses included recurrent migraine headaches, with 
a combination of tension headaches. 

VA contract neurological consultation in February 2001 showed 
recurrent complaints of recurrent headaches treated with 
different pain medications, and treatment of post-traumatic 
cephalgia with headaches and recurrent migraines. 
Neurological and sensory examinations were normal.  Diagnosis 
was chronic recurrent mixed headaches, migraines, post-
traumatic cephalgia and cervicogenic headaches.  In a 
September 2001 Addendum, the same examiner responded that 
etiology of migraine headaches was idiopathic, post-traumatic 
precipitation; the post-traumatic cephalgia and cervicogenic 
headaches were related to the fall and or lumbar condition in 
service; and the post-traumatic headaches and cervicogenic 
headaches were more likely than not related to the fall 
and/or lumbar condition in service.

By a February 2002 rating action, the RO granted service 
connection for post-traumatic headaches, and denied service 
connection for migraine headaches.

In a June 2002 VA contract examination, the veteran 
complained that the headaches are global, frontal, and on the 
sides of her skull, last four hours a day, and occur 
throughout a 24-hour period constantly.  She indicated these 
were not typical migraine headaches.  Although she has 
photophobia during headaches, she does not necessarily have 
nausea, vomiting, scintillating scotomata, or other 
neurological symptoms usually diagnostic of migraine during 
her headaches.  When she had an attack, she stayed in bed. 
Neurological examination was normal. The examiner noted a 
diagnosis of post-traumatic headaches, with subjective 
findings of global pain with photophobia, duration was up to 
four hours a day with flares where they are present for 24 
hours up to four times a week. 

Post-service VA outpatient treatment records from 1999 to 
September 2003, reflect recurrent diagnosis of and treatment 
for migraine headaches.

In September 2003, the veteran was afforded an informal 
conference before a Decision Review Officer at the RO in lieu 
of her request for a BVA hearing at the RO. The veteran 
reported that all of her treatment had been at VA, and she 
had received no treatment from private providers.

On an October 2003 VA contract examination associated with a 
claim for entitlement to individual unemployability, the 
veteran described symptoms of frequent migraine headaches. 
Diagnosis was migraine headaches based upon subjective 
factors. With respect to claimed post-traumatic headaches, 
the examiner noted that there was no diagnosis because there 
was no pathology to render a diagnosis.

Also submitted are a lay statement and various statements 
from the veteran and her representative, asserting that a 
higher rating is warranted.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 U.S.C.A. §§ 5100 - 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2. In cases such 
as this, where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability at 
issue, "staged" ratings may be assigned, and a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See 
Fenderson v. West, 12 Vet. App. 119, 126-128 (1999).

In the present case, the disability has been rated as 10 
percent disabling for post-traumatic headaches under 
Diagnostic code 8045. As the veteran's representative argues 
in the Appellant's Brief, the disability might also be 
evaluated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100, pertaining to migraine headaches. 

An appropriate diagnostic code is relevant in this instance 
because of the difference in disability evaluations under DC 
8100 (migraine headaches) and DC 8045 (brain disease due to 
trauma). Under DC 8100, a maximum of a 50 percent disability 
rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. A 30 percent rating may be assigned 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months. 

The rating schedule also provides that the disability will be 
rated pursuant to Diagnostic Codes 8045 and 9304. Purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma. 
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities. 38 C.F.R. § 
4.124a,DC 8045.

Review of the evidence reflects that the veteran has a dual 
diagnosis of post-traumatic headaches linked to a fall in 
service, and migraine headaches. The Board finds that 
analysis under DC 8045 (brain disease due to trauma), rather 
than under DC 8100 (migraine), is consistent with the 
veteran's initial claim for post-traumatic headaches. The 
Board observes that although service connection was denied 
for migraine headaches, that issue is not on appeal, and is 
not currently before the Board. Additionally, the headaches 
were developed from the evidence as separate and distinct 
disabilities, and in fact, in the June 2002 VA contract 
examination, the veteran distinguished the symptoms of post-
traumatic headaches commencing after her fall in service, as 
manifesting differently from those of migraine headaches. The 
Board concludes that DC 8045 is for application.

Based on the evidence, the Board finds no greater than a 10 
percent evaluation is warranted for subjective complaints of 
post-traumatic headaches due to trauma in service, regardless 
of the level of the disability. Further, there is no evidence 
of neurological disability such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or of multi-infarct 
dementia during the pertinent period, for a higher evaluation 
under related diagnostic codes. See  DC's 8045, 8100, 9304.

Extra-schedular

The evidence does not reflect that the service-connected 
post-traumatic headaches present such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). There is nothing in 
the evidence of record to suggest that the application of the 
regular schedular standards is impractical in this case. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to higher initial evaluation in excess of 10 
percent for post-traumatic headaches is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


